DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “includes vertically extending loop retention element separating the ear loops from the filtration material in the hopper,” as recited in claim 19 line 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,9,16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “a slot opening” in line 7, recites “a slot” in line 8 and further recites “a slot opening” in line 12.  It is unclear as to whether the “a slot” is the same as the “a slot opening” or a different element of the apparatus.  It is generally understood and broadly construed to mean the two recited elements are the same slot opening.  Appropriate clarification is required.

Claims 1 and 2 recite the limitations “providing” in lines 2 and 7 (similar in claim 2 line 1).  It is not clear as to what is specifically being recited. The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor. It is suggested the applicant positively recite the claimed subject matter (for example use the limitations “comprising,” “having” etc.). Appropriate clarification is require.
Claim 16 recites the limitations “or the like,” in line 3. It is unclear as what specifically is other motions considered to be “or the like.”  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor. Appropriate clarification is required.
Claim 17 recites the limitations “surface of the apparatus that may contact the masks,” in line 2. It is unclear as what surfaces of the apparatus the masks may contact. The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor. Appropriate clarification is required.

Claim 1 recites the limitation "the lower surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the high engagement surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Langen (US 8,662,346) in view of Rudd (US 2007/0062843A1).

Referring to claim 1.  Langen discloses an apparatus for dispensing sheets (1; Figure 1), the apparatus comprising: 
a hopper (21; Figure 2) for holding a stack of multiple sheets (31) with sheet material arranged in adjacent stacked layers and sheet edges extending on left and right sides of the sheet material of each layer (of each sheet in stack 31); 
a hopper bottom (bottom of 21) providing a slot opening (slot between center members 19; Figure 4A) for exposing the sheet material (sheet 31) of a lowermost sheet and surfaces outside of the slot (slot between center members 19; Figure 4A) resisting downward movement of the stack (stack 31 housed in hopper 21); 
a compressor (140; Figure 11) biasing the stack toward the hopper bottom (biasing towards members 19; Figure 4A); and 
a motor (not shown; see specifications) driven extractor surface (surface of roller 22 and 24; Figure 4A) positioned to contact the sheet material (sheet 31) of the lowermost sheet when the stack (stack 31) is resting against the hopper bottom (bottom of 21) to urge the lowermost sheet through the slot opening (slot between center members 19; Figure 4A) with motion of the extractor surface (surface of roller 22 and 24; Figure 4A) across the lower surface (the lower surface of bottom most sheet 31).
	Langen does not disclose the apparatus dispensing masks of a type having filtration material for providing protection against pathogens, the filtration material affixed to side extending ear loops.

Rudd discloses an apparatus dispensing masks of a type having filtration material for providing protection against pathogens (Figure 2), the filtration material affixed to side extending ear loops (Para. [0025]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Langen to include the articles to be dispensed as being masks of a type having filtration material for providing protection against pathogens, the filtration material affixed to side extending ear loops as taught by Rudd because expanding the selection of articles that can be dispensed by the Langen apparatus would increase potential sales of the dispenser apparatus.

Referring to claim 2.  Langen discloses an apparatus for dispensing sheets  (Figure 1), the apparatus comprising: 
providing two transversely opposed motor (not shown; see specifications) driven extractor surfaces (outer surfaces of rollers 22 and 24 disposed at opposed ends of slot opening) positioned to contact the filtration material (sheet 31/masks of Rudd) of the lowermost mask (bottommost sheet 31) when the stack (31) is resting against the hopper bottom (bottom of 21 resting on members 19) to urge opposite edges (left and right ends of sheet 31 as seen in Figure 4A) of the lowermost mask (bottommost sheet 31) together to fold the mask (sheet 31/masks of Rudd) as it moves toward the slot (see sheet 30; Figure 4A).

Referring to claim 3.  Langen discloses an apparatus for dispensing sheets  (Figure 1), the apparatus comprising: 
wherein the two transversely opposed motor (not shown; see specifications) driven extractor surfaces (outer surfaces of rollers 22 and 24 disposed at opposed ends of slot opening) provide opposing motion (see motion of rollers 22 and 24; Figure 4A) in contact with the filtration material (sheet 31/masks of Rudd) of the lowermost mask in the stack when that mask is in the stack and parallel motion (downward motion perpendicular direction to the surface of the sheet) away from the stack in contact with the folded mask as it is dispensed (see motion of the sheet being pulled in between rollers 22 and 24; Figure 4A).

Referring to claim 4.  Langen discloses an apparatus for dispensing sheets  (Figure 1), the apparatus comprising: 
including a housing (housing 1; Figure 1) surrounding the hopper (21; Figure 2) and the motor driven extractor surfaces (outer surfaces of rollers 22 and 24 disposed at opposed ends of slot opening) and 
adapted (the housing adapted) to shield the hopper (21) and motor driven extractor surfaces (outer surfaces of rollers 22 and 24 disposed at opposed ends of slot opening) from external contamination, wherein the housing (housing 1) includes a dispenser slot (slot between center members 19; Figure 4A) positioned to allow dispensing of the mask in the folded state through the dispenser slot (see Figures 4A and 4B) with the parallel motion extractor (downward motion perpendicular direction to the surface of the sheet) services moving the mask away from the stack (31).

Claims 5,6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Langen (US 8,662,346) in view of Rudd (US 2007/0062843A1) and further in view of Kringel (US 5,207,349).

Referring to claim 5.  Langen in view of Rudd do not disclose the controller controlling the motor driven extractor surfaces to stop motion of the mask after it has passed through the dispenser slot but before it is released.

Kringel discloses a coupon dispenser (20; Figure 1) including a controller controlling (28; Figure 9) the motor driven extractor surfaces (surfaces of rollers 50; Figure 2) to stop motion of the mask (sheet) after it has passed through the dispenser slot (140; Figure 2) but before it is released from the motor driven extractor surfaces to allow final removal by a user (When the previously presented coupon is first removed its trailing is detected when light is received at light sensor 160…This causes its Q output to close switch 188 to start motor 46 to start coupon ejection; Col. 9 lines 8-16).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Langen in view of Rudd to include a controller controlling the motor driven extractor surfaces to stop motion of the mask after it has passed through the dispenser slot but before it is released as taught by Kringel because the masks can be partially dispensed from the dispenser and held in a waiting to remove position thus reducing the potential the masks are inadvertently released and dropped thus, reducing wasting of dispensed masks. 

Referring to claim 6.  Kringel discloses a coupon dispenser (20; Figure 1) including a controller controlling (28; Figure 9)
further including a sensor (160; Figure 2) operatively communicating with a controller (28; Figure 9) to stop the motor driven extractor surface (surface of 50) when the sensor (160; Figure 2) detects a position of the mask after it has passed through the dispenser slot (140) but before it is released from the motor driven extractor surfaces (surface of 50).

Referring to claim 16.  Kringel discloses a coupon dispenser (20; Figure 1) including a controller controlling (28; Figure 9)
including a sensor (160; Figure 2) for communicating with the motor (46) driven extractor surfaces (surface of 50) to activate the motor driven extractor surfaces with detection of motion of a user hand or the like (motion of the sheet being removed actuates the motor to replace the sheet).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Langen (US 8,662,346) in view of Rudd (US 2007/0062843A1) in view of Kringel (US 5,207,349) and further in view of Skerrett (WO 0035328 A1).

Referring to claim 7.  Langen in view of Rudd and Kringel do not disclose the motor driven extractor surfaces are belts passing around pulleys.
Skerrett discloses tissue dispenser (10; Figure 1) wherein the motor driven extractor surfaces (contact surface of 48; Figure 3) are belts passing around pulleys (54 and 56) to present substantially collinear horizontal surfaces engaging filtration material of the lowermost mask (sheet material 19; Figure 1) to move the mask (sheets) through the slot opening (18) and to present substantially parallel spaced apart vertical surface belts conveying the masks downward to the dispenser slot (18; see Figure 1).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Langen in view of Rudd and Kringel to include the motor driven extractor surfaces as being belts passing around pulleys as taught by Skerrett because the belts passing over pulleys would allow for improved frictional contact and movement control of the masks to be dispensed.

Referring to claim 8.  Skerrett discloses tissue dispenser (10; Figure 1) wherein the motor driven extractor surfaces (contact surface of 48; Figure 3) includes a high engagement portion (ridges 92; Figure 3) adapted to draw filtration (sheet) material with it to urge the lowermost mask (sheet) through the slot (18) and a low engagement portion (flat surface of 62; Figure 3) movable across a lowermost mask surface and adapted to slide without drawing filtration material along with it (reduced friction of portion 62); and 
wherein motion of the extractor surface (contact surface of 48; Figure 3) removes the high engagement portion from the stack (belt rotates to make portion 92 to engage or disengage the sheet material) as the lowermost mask is dispensed to prevent engagement with a mask above the lowermost mask in the stack as the lowermost mask is dispensed (see Figure 1).

Referring to claim 9.  Skerrett discloses tissue dispenser (10; Figure 1) wherein at a beginning of a mask dispensing, the high engagement surface (surface of 48; Figure 3) does not extend outside of transverse edges of the filtration material so that during dispensing of the mask the high engagement material does not contact a mask above the lowermost mask (the high engagement surface only contacts the bottommost sheet to be dispensed).

Referring to claim 10.  Skerrett discloses tissue dispenser (10; Figure 1) wherein the high engagement surface (surface of 48; Figure 3) provides an engagement directionality to produce higher engagement when the high engagement surface moves in a first direction (in the direction of rotation of rollers 52; Figure 3) with respect to the filtration material and a lower engagement when the high engagement surface moves in an opposite direction (in the direction opposite the rotation of rollers 52; Figure 3) with respect to filtration material (Figure 3).

Referring to claim 11.  Skerrett discloses tissue dispenser (10; Figure 1) wherein the high engagement surface (surface of 48; Figure 3) is a set of angled barbs (rippled surface of ridges 92; Figure 3).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Langen (US 8,662,346) in view of Rudd (US 2007/0062843A1) and further in view of Conley (US 2008/0203107 A1).

Referring to claim 12.  Kringel in view of Rudd do not disclose an authorization interface for receiving a user identification, the authorization interface communicating with a controller controlling operation of the motor driven extractor surfaces and operating to record the user identification identifying a user.

Conley discloses a patient controlled medication dispenser where in an authorization interface (34; Figure 2; para. [0043]) for receiving a user identification (The attendant also enters an authorization code, via the input device 34; Para. [0043]), the authorization interface communicating with a controller controlling operation (The controller 30 is responsive to the input device 34; Para. [0043]) of the motor driven extractor surfaces (44; Figure 2) and operating to record the user identification identifying a user (The attendant also enters an authorization code, via the input device 34, that is stored in the controller 30, for later use to limit medication access only to the patient for whom the medications are intended).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Langen in view of Rudd to include an authorization interface for receiving a user identification, the authorization interface communicating with a controller controlling operation of the motor driven extractor surfaces and operating to record the user identification identifying a user as taught by Skerrett because access to the mask dispenser can be controlled and monitored.

Referring to claim 13.  Conley discloses a patient controlled medication dispenser further including a wireless transmitter (52; a network interface 52 providing a wired or wireless connection to a remote computing device; Para. [0054]) for transmitting badge information user identification to a remote location (Information collected by the controller 30, such as patient's dosing times, is supplied to the remote computing device via the network interface 52; Para. [0054]).

Referring to claim 14.  Conley discloses a patient controlled medication dispenser further
including an authorization interface (34; Figure 2; para. [0043]) for receiving a user identification (the medication on demand device comprises a bar code reader 90 (see FIG. 4) for reading a unique bar code 92 (see FIG. 7) assigned to the patient and printed on a patient's wristband 94 (see FIG. 7); Para. [0063]), the authorization interface (34) communicating with a controller (30; Figure 2) and with a list of authorized users to prevent operation of the motor driven extractor surfaces when the user identification is not on the list of authorized users (to authenticate the attendant to ensure that only authorized persons are permitted to program the medication on demand device. Such authentication can be provided by any of the authentication techniques described above, e.g., a key pad for entering an alphanumeric code, a bar code operative with a bar code scanner, an RFID tag/reader, a smart card operative with a smart card reader, a biometric reader or another authentication technique based on unique information suitable for authenticating an attendant; Para. [0066]).

Referring to claim 15.  Conley discloses a patient controlled medication dispenser further
including an authorization interface (34; Figure 2; para. [0043]) for receiving a user identification (The attendant also enters an authorization code, via the input device 34; Para. [0043]), the authorization interface (34; Figure 2; para. [0043]) communicating with a controller (30; Figure 2) controlling operation of the motor (44; Figure 2) driven extractor surfaces and operating to limit the dispensing of medication to a given individual (authorized user) for a predetermined period of time after a previous dispensing of a mask to the given individual (Additional programmable features may include, a first dose time or first does interval (i.e., time from the present time until the first dose is dispensed); Para. [0068]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Langen (US 8,662,346) in view of Rudd (US 2007/0062843A1) and further in view of Jones (US 7,694,873).

Referring to claim 17.  Langen in view of Rudd do not disclose including sterilizing ultraviolet lights for sterilizing mask surfaces of the apparatus that may contact the masks.
Jones disclose an apparatus for installation of germicidal lights in vending machines (Figure 1) including sterilizing ultraviolet lights for sterilizing (two 25 watt fluorescent ultraviolet bulbs 24 are used for sterilization; Col.3 line 48) product (8) surfaces of the apparatus (surfaces of 6 and 10; Figure 1) that may contact the product (8).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Langen in view of Rudd to include sterilizing ultraviolet lights for sterilizing mask surfaces of the apparatus that may contact the masks as taught by Jones because the apparatus surface can be continuously sterilized thus reducing contaminates contacting the dispensed masks.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Langen (US 8,662,346) in view of Rudd (US 2007/0062843A1) and further in view of Crabtree (US 2012/0048115 A1).

Referring to claim 18.  Langen in view of Rudd do not disclose including a fan for drawing and discharging filtered air into a housing.
	Crabtree discloses a service kiosk (10; Figure 1) further including a fan (42) for drawing and discharging filtered air (through filter 52) into a housing (housing of 10) adapted to shield interior surfaces from external contamination, the fan operating during activation of the motor driven extractor surfaces (when the apparatus is operating).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Langen in view of Rudd to include a fan for drawing and discharging filtered air into a housing as taught by Crabtree because the internal housing of the dispenser can be kept with limited contamination thus provide and improved sanitary housing environment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Langen (US 8,662,346) in view of Rudd (US 2007/0062843A1) and further in view of Suzuki (JP 2013230380 A).

Referring to claim 19.  Langen in view of Rudd do not disclose wherein the hopper further includes vertically extending loop retention element separating the ear loops from the filtration material in the hopper.
Suzuki disclose a face mask dispenser (1; Figure 7) wherein a hopper (interior of 1) further includes vertically extending loop retention element (walls 23a; Figure 7) separating the ear loops from the filtration material (18) in the hopper (interior of 1).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Langen in view of Rudd to include the hopper comprising vertically extending loop retention element separating the ear loops from the filtration material in the hopper as taught by Suzuki because the extending loop can be kept separate thus reducing entanglement during dispensing of the masks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651